 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     BRUCE WILCOX, et al.,
 7                                                         Case No. 2:20-cv-01545-JAD-NJK
            Plaintiffs,
 8                                                                      ORDER
     v.
 9
     PORTFOLIO RECOVERY ASSOCIATES,
10   LLC,
11          Defendant.
12         On May 26, 2021, Plaintiffs filed a notice to amend relief demands. Docket No. 48.
13 Plaintiffs appear to request leave to file an amended complaint. See id. at 1–2. “A request for a
14 court order must be made by motion.” Fed. R. Civ. P. 7(b)(1). Further, if Plaintiffs choose to
15 amend the complaint, Plaintiffs are informed that the Court cannot refer to a prior pleading (i.e.,
16 the original Complaint) in order to make the Amended Complaint complete. This is because, as a
17 general rule, an Amended Complaint supersedes the original Complaint. Local Rule 15-1(a)
18 requires that an Amended Complaint be complete in itself without reference to any prior pleading.
19 Once a plaintiff files an Amended Complaint, the original Complaint no longer serves any function
20 in the case. Therefore, in an Amended Complaint, as in an original Complaint, each claim and the
21 involvement of each Defendant must be sufficiently alleged.
22         IT IS SO ORDERED.
23         Dated: May 27, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
